Title: From Thomas Jefferson to C. W. F. Dumas, 3 October 1787
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Sir
Paris Octob. 3. 1787.

I had received your favor of the 23d. of September two days ago. That of the 28th. and 29th. was put into my hands this morning. I immediately waited on the Ambassadors, ordinary and extraordinary of the United Netherlands, and also on the Envoy of Prussia, and asked their good offices to have an efficacious protection extended to your person, your family, and your effects, observing that the United states know no party, but are the friends and allies of the United Netherlands as a nation, and would expect from their friendship that the person who is charged with their affairs until the arrival of a minister should be covered from all insult and injury which might be offered him by a lawless mob, well assured that their minister residing with Congress would on all occasions receive the same. They have been so good as to promise me, each, that he will in his first despatches press this matter on the proper power, and to give me reason to hope that it will be efficacious for your safety. I will transmit your letter to Mr. Jay by the Count de Moustier who sets out within a week for New York as Minister  plenipotentiary for France in that country. I sincerely sympathize in your sufferings, and wish that what I have done may effect an end to them, being with much respect & esteem, Sir, your most obedient & most humble servant,

Th: Jefferson

